Citation Nr: 0837662	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-16 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dermatitis of the neck.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1966 to September 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to service connection for dermatitis 
of the neck.


FINDING OF FACT

A skin disability of the neck that was first manifest during 
service is not currently shown by the medical evidence of 
record.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin 
disability of the neck have not been met.  38 U.S.C.A. §§ 
1101, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Moreover, the Statement of the Case, issued in May 2006 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate the claim.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology 
and severity of the claimed disability, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records document that the 
veteran sought treatment in May 1968 for a "rash type 
infection" on his face of four months duration.  On his 
Report of Medical History at discharge, in September 1968, 
the veteran checked the "yes" box corresponding to skin 
diseases.  

The veteran maintains that he was treated for a rash on his 
face and neck during service, and that he was treated for a 
rash on his neck since discharge from service.  In support of 
his claim, he listed several doctors that have treated him 
over the years since discharge.  Attempts at obtaining these 
records were unsuccessful because the records have long since 
been destroyed.

VA outpatient records were obtained, but they do not show 
current treatment for the claimed neck/face rash.  

At a VA examination in July 2007, the veteran reported that 
he has suffered from a skin irritation on the back of his 
neck since service.  He described a soreness and papules that 
look like ingrown hairs.  The symptoms, which last for about 
a week at a time, come about every three to five weeks.  The 
symptoms were not progressive.  The veteran used topical 
antibiotic ointment whenever he had a flare-up.  The veteran 
reported that he has seen various doctors over the years and 
has been given various diagnoses including ingrown hair and 
shrapnel wound.  On examination, there were no signs of 
active inflammation or infection.  There were no cysts or 
other lesions palpable.  The diagnosis was dermatitis of the 
neck, although there was no active disease on examination.  
No etiology was determined, and the examiner opined that the 
most likely diagnosis per the veteran's history would be 
folliculitis.  

The examiner reviewed the veteran's claims file and noted the 
in-service rash of four months duration, as well as the 
notation of skin diseases at discharge; however, the examiner 
opined that it was less likely than not that the veteran's 
dermatitis of the neck is related to the in-service facial 
rash because there is no current ongoing treatment for the 
disability, the location of the in-service facial rash is 
different than the back of the neck, an there was no noted 
systemic process which would have caused both conditions.  

In sum, there is evidence of in-service treatment for a 
facial rash of four months duration.  The veteran is 
competent to state that he has had outbreaks of the same type 
of rash on his neck on an intermittent basis since service.  
He is also competent to state that he received treatment for 
outbreaks from several private doctors in the 1970's and 
1980's.  The Board considers the veteran's assertions 
regarding continuity of symptomatology and treatment 
therefore credible, and there is no reason to doubt the 
veracity of his statements.  Notwithstanding the foregoing, 
however, there is no evidence of a current disability.  The 
veteran has not provided any current medical evidence of neck 
rash.  The veteran reported that he self-treats the outbreaks 
when they occur, and as a result, it is not surprising that 
the current VA outpatient treatment records do not show 
treatment for the neck rash condition.  Moreover, it is 
unfortunate that the veteran was not symptomatic at the time 
of the VA examination in July 2007.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997.  It is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Thus, even though the 
veteran's assertions regarding in service treatment, his 
continuity of symptoms since service and his periodic 
outbreaks of a neck rash are considered credible, there can 
be no valid claim absent proof of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; and, although the Board believes the veteran's 
statements regarding his neck rash, there must be documented 
medical evidence establishing a current diagnosis of a neck 
rash before service connection may be established.  That is 
the missing piece of the puzzle in this case. 

The veteran is encouraged to seek treatment during an 
outbreak to document the existence of a current neck rash.  
In the meantime, however, the preponderance of the evidence 
is against a finding service connection for dermatitis of the 
neck, and service connection is not warranted.  


ORDER

Service connection for dermatitis of the neck is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


